Citation Nr: 1611929	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic mechanical lower back pain due to degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from November 1971 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Houston, Texas certified the case to the Board on appeal.

In addition to the Veteran's increased rating claim for his lumbar spine disability, the April 2007 rating decision denied entitlement to an increased evaluation in excess of 10 percent for the Veteran's service-connected residuals of a right ankle fracture.  In a March 2012 decision, the Board denied the Veteran's increased rating claim for his right ankle disability.  In the remand portion of the decision, the Board bifurcated the Veteran's increased rating claim for his lumbar spine disability from the issue of entitlement to service connection for nerve damage to the left hip, knee, and leg, to include as secondary to chronic mechanical lower back pain due to degenerative disc disease of the lumbar spine.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  The Board determined that the RO had separately adjudicated and denied this service connection issue in an unappealed April 2010 rating decision.  The Board then remanded the Veteran's increased rating claim for his lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional evidence was associated with the claims file after the October 2012 supplemental statement of the case.  This evidence includes VA treatment records dated from October 2014 to December 2014 and private treatment records dated from March 2011 to May 2015.  The Veteran did not provide a waiver of the RO's initial consideration of this new evidence.  38 C.F.R. § 20.1304(c).  However, the AOJ will have the opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain a current VA examination.  The Veteran's lumbar spine was last evaluated during a February 2007 VA examination.  Since that time, treatment records from the Methodist Willowbrook Hospital reveal that he had a lumbar microdiscectomy, foraminotomy, and laminotomy surgery in April 2011.  In addition, an April 2013 record from the Texas Spine Center noted that the Veteran reported having increasing lumbar pain over the previous year.  Thus, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2005 record from the Social Security Administration, the Veteran asserted that he is unable to work, in part, due to low back pain.  Accordingly, a TDIU claim is reasonably raised by the record and the RO should develop a claim for TDIU.  The TDIU issue is also inextricably intertwined with the issue of entitlement to an increased rating for chronic mechanical lower back pain due to degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated prior to the readjudication of the claim on appeal.

In addition, the record shows that an October 2011 rating decision denied entitlement to service connection for prostate cancer.  In a December 2011 VA Form 9, the Veteran expressed his disagreement with the determination regarding his prostate cancer.  The Board construes the VA Form 9 as a timely notice of disagreement with respect to the October 2011 rating decision.  However, this issue has not yet been addressed in a statement of the case.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Michael E. DeBakey VA Medical Center - Houston, Texas, dated since December 2014.

2.  After the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected chronic mechanical lower back pain due to degenerative disc disease of the lumbar spine.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

The examiner must perform full range of motion studies of the thoracolumbar spine and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation must be expressed as a limitation of motion of the thoracolumbar spine in degrees.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his degenerative disc disease of the thoracolumbar spine.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.16 and Rice v. Shinseki, 22 Vet. App. 447 (2009).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6. The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for prostate cancer.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  If, and only if, the Veteran files a timely substantive appeal should this issue be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




